In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00001-CR



        KENNIE LEWIS COOK, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 5th District Court
                 Cass County, Texas
             Trial Court No. 2019F00062




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the reporter’s record in each of these cases indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). Volume three and defense exhibit one of the reporter’s record in each of these cases

contain the names of persons who were minors at the time the offense was committed. Rule

9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.” TEX. R. APP. P.

9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

volume three and defense exhibit one of the reporter’s record contain sensitive data, we order the

clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically

filed volume three and defense exhibit one of the reporter’s record in each of these cases.

       IT IS SO ORDERED.

                                                             BY THE COURT

Date: December 28, 2020




                                                 2